Exhibit 99.1 Approaching Capital in a Recessionary Environment Phil Cavatoni, Chief Strategy Officer October 1, 2 Certain statements made by management during this call and webcast constitute "forward-lookingstatements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements arenot guarantees of future performance. Risks and uncertainties are inherent in our future performance.Many factors could cause our actual results, performance or achievements, or industry results, to bematerially different from any future results, performance or achievements expressed or implied by suchforward looking-statements. These factors are discussed in detail in our Annual Report on Form 10-K and inour other filings with the SEC, which you access through the investor relations section of Alpha’s website orthe SEC website. Given these risks and uncertainties, prospective and current investors are cautioned not toplace undue reliance on such forward-looking statements. We make forward-looking statements based oncurrently available information, and we assume no obligation to update the statements made today orcontained in our Annual Report or other filings due to changes in underlying factors, new information,future developments, or otherwise, except as required by law. 3 vHeadwinds in 2009 vLower industrial demand for electricity vDecreased demand for metallurgical coal vReduced net coal exports from the U.S. vCoal-to-gas switching for electricity generation driven by low gas prices vMilder-than-normal weather vDemand for metallurgical coal recovering vU.S. steel inventories at service centers bottomed at 25-30 year lows vU.S. capacity utilization less than 45% in 1H09 vU.S. capacity utilization has been increasing for several weeks, now approaching 60% vInvestor focus on near-term international demand for metallurgical coal vChina met coal imports up significantly YOY, driving up spot prices in Asia vAsian demand reduces availability of Australian coking coal in Atlantic Basin vSteel production can be expected to recover in Europe, Brazil and the United Stateswhich will increase demand for Appalachian coking coal vValuations for metallurgical coal assets reflect investors’ enthusiasm Source: WSA , Credit Suisse research 4 vChallenging market for domestic steam coal vU.S. electricity generation down 4% YTD; coal-fired generation down +10% vNationwide inventory of 180-190 million equates to greater than 65 days of burn vAnnualized run-rate of production cutbacks total ~100 million tons vToday’s spot prices force some high cost, uneconomic production from the market vDomestic steam coal is currently out of favor vDomestic steam coal poised for eventual recovery vU.S. entering a period of “easy comps” vEvidence of economic recovery mounting vForward prices indicate that low-priced natural gas won’t last—switching could reverse vReturn to normal weather likely vToday’s steam coal market could offer attractive investment opportunity vAsia expected to drive long-term growth in steam coal demand vGlobal coal consumption rose approximately 40% between 2000 and 2008 vChina’s 2010 coal demand expected to be 3 billion tons (BTs), growing to 5 BTs in vWorldwide coal demand is forecast to rise from 7.4 BTs in 2010 to 9.9 BTs in vHow should a U.S. company position itself to benefit from this growth? Source: EIA, Stifel Nicolaus research, internal analysis Foundation Coal - A Practical Example Pre-merger 6 vLarge number of small mines vLimited number of organic projects v600 MTs of reserves vCyclically volatile earnings vConcentrated in CAPP Post-merger üAdded large mines with long lives in NAPP, PRB üOrganic potential in NAPP, CAPP including new met ü2.3 BTs of reserves üPositioned to mitigate volatility through diversification üMost geographically diverse domestic producer vLimited scale üThird largest U.S. producer by most metrics Strategic Fit From a strategic perspective, the merger significantly strengthened Alpha’sbusiness model and positioning in the domestic industry Source: internal projections Northern Appalachia Central Appalachia Illinois Basin Powder River Basin Production Capacity 55.0 2008 Shipments 49.2 Reserves 760 Reserves 26 Production Capacity 17.3 2008 Shipments 17.9 Reserves 800 Production Capacity 25.0 2008 Shipments 32.1 Reserves 762 Note:Figures pro forma as of 12/31/08. 7 8 14% 86% 20% 15% 12% 53% 29% 18% 53% 35% 32% 32% 1% Source: internal projections Source:Public filings and company press releases.(1)Market data as of 9/9/09.(2)Based on Alpha Natural Resources, Inc. reported EBITDA and Foundation Coal Holdings, Inc. adjusted EBITDA as reported in Form 10-Qs for the quarterly periods ended June 30, 2009, both of which are available on ourwebsite at www.alphanr.com. Market
